Name: 80/1036/EEC: Commission Decision of 27 October 1980 approving a programme concerning the treatment, processing and marketing of tobacco in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-14

 Avis juridique important|31980D103680/1036/EEC: Commission Decision of 27 October 1980 approving a programme concerning the treatment, processing and marketing of tobacco in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 305 , 14/11/1980 P. 0067****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 27 OCTOBER 1980 APPROVING A PROGRAMME CONCERNING THE TREATMENT , PROCESSING AND MARKETING OF TOBACCO IN ITALY PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/1036/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE ITALIAN GOVERNMENT FORWARDED A PROGRAMME FOR THE TREATMENT , PROCESSING AND MARKETING OF TOBACCO ON 17 DECEMBER 1979 ; WHEREAS THAT PROGRAMME RELATES TO THE CREATION , EXPANSION AND RATIONALIZATION OF FACILITIES FOR STORING AND PROCESSING RAW TOBACCO AND MARKETING PROCESSED TOBACCO , AND HAS THE OBJECT OF CREATING THE NECESSARY CONDITIONS FOR VARIETAL RECONVERSION OF TOBACCO PRODUCTION TO THOSE CORRESPONDING TO MARKET DEMAND , TO ADAPT THE QUALITY OF THE SUPPLY OF PROCESSED TOBACCO TO DEMAND AND THUS TO IMPROVE THE PROFITABILITY OF THE SECTOR CONCERNED ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE TOBACCO SECTOR IN ITALY ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE HAS NOT DELIVERED AN OPINION WITHIN THE TIME LIMIT SET BY ITS CHAIRMAN , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE TREATMENT , PROCESSING AND MARKETING OF TOBACCO SUBMITTED BY THE ITALIAN GOVERNMENT ON 17 DECEMBER 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 27 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT